Gray, C. J.
By the statute in force at the time of the conveyance of this land to the wife, she was exclusively entitled to the rents and profits thereof. St. 1857, c. 249, § 1. The word “ gift ” — donum — as applied to real estate, is not limited to conveyances without consideration; and has the same meaning in that statute as “ gift or grant ” in the Gen. Sts. c. 108, § 1.
By the same statutes, a wife might convey her land, either with the written assent of her husband, or without such assent and with the approval of a judge of this or certain other courts. St. 1857, c. 249, § 2. Gen. Sts. c. 108, § 3. The requirement of such assent or approval was for the protection of the wife, and gave the husband no interest in her land. Leggate v. Clark, 111 Mass. 308. And the St. of 1874, c. 184, dispensing with the necessity of any such assent to or approval of a wife’s conveyance, affected no right of the husband.
In the present case, no child having been born of the marriage, the husband had no estate by the curtesy. He could make no contract with his wife; and neither his-payment of part of the consideration for the conveyance to her, nor his improvements upon the estate, gave him any lien or claim upon the land. The fraud alleged is not proved.
The decree, dismissing the bill of the husband against the grantees of the wife, must therefore be Affirmed.